Application having been made before me upon notice duly served and filed by the respondent for an order dismissing the claim petition in this matter due to lack of prosecution, and both sides appearing by their • respective attorneys, it appeared that the petitioner or her representative has taken no step in the cause since the filing of the petition December 30th, 1925.
It is on this twenty-ninth day of July, 1927, ordered that the claim petition be and the same hereby is dismissed and for nothing holden on the ground that this bureau has lost jurisdiction of the cause due to the failure of the petitioner or her attorney to bring the case on for hearing.
Chables E. Corbin, Deputy Commissioner.